Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,438,918. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-9 are contained within or made obvious by claims 1-6 of U.S. Patent No. 10,438,918. 
In particular, ‘918 recites a bonding apparatus comprising: a first holding unit configured to attract and hold a first substrate from above; a second holding unit provided under the first holding unit and configured to attract and hold a second substrate from below; and a striker configured to press a central portion of the first substrate from above and bring the first substrate into contact with the second substrate, wherein the first holding unit is configured to attract and hold a partial region .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in a bonding apparatus, the prior art does not teach or make obvious the concept of wherein the first holding unit is configured to attract and hold a partial region of a peripheral portion of the first substrate, when a bonding region between the first substrate and the second substrate has vertices of a shape closer to a polygonal shape that is expanded from a circular shape, the partial region includes a region intersecting with at least one direction from the central portion of the first substrate toward the vertices in the manner claimed by the applicant.
Regarding claim 7, in a bonding apparatus, the prior art does not teach or make obvious the concept of wherein a bonding region between the first substrate and the second substrate is classified into a first bonding region and a second bonding region expanded slower than the first bonding region, and the first holding unit is configured to attract and hold a first region of a peripheral portion of the first substrate corresponding to the first bonding region, and not to attract and hold a second region of a peripheral 
	Regarding claim 8, in a bonding system, the prior art does not teach or make obvious the concept of wherein the first holding unit is configured to attract and hold a partial region of a peripheral portion of the first substrate, when a bonding region between the first substrate and the second substrate has vertices of a shape closer to a polygonal shape that is expanded from a circular shape, the partial region includes a region intersecting with at least one direction from the central portion of the first substrate toward the vertices in the manner claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745